      Case 1:09-cr-00256-JTN ECF No. 190 filed 10/25/19 PageID.733 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

         Plaintiff,
                                                                   Case No. 1:09-cr-256-3
 v.
                                                                   HON. JANET T. NEFF
 ALAN THOMAS BAUER, II,

       Defendant.
 ____________________________/


                                            ORDER

        Pending before the Court is Defendant’s pro se Motion for Early Termination of

Supervised Release (ECF No. 182). The government filed a Response opposing the motion (ECF

No. 189). For the reasons set forth in the government’s brief, the motion is denied. Accordingly:

        IT IS HEREBY ORDERED that the Motion for Early Termination of Supervised Release

(ECF No. 182) is DENIED.



Dated: October 25, 2019                                      /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge
